department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number -------------------- refer reply to cc intl b03 plr-115824-17 date august internal_revenue_service number release date index number ---------------------- -------------------------------------------------- -------------------------------- ty ------ legend corp a corp b date date date ----------------------- tin --------------- ---------------------- ------ ------ --------------------------- dear -------------- this is in response to your representative’s letter dated date requesting a ruling on behalf of corp a’s consolidated_group that the consolidated_group members be permitted to value their assets on the basis of the tax_book_value_method of asset valuation for purposes of the consolidated group’s ------- taxable_year the rulings contained in this letter are based upon information and representations submitted by corp a and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination corp a a domestic_corporation is a calendar_year taxpayer that uses the accrual_method as its overall_method_of_accounting corp a is the common parent of a group of affiliated corporations that files a consolidated u s federal_income_tax return corp a utilized the fair_market_value_method of asset valuation for taxable years date through date on date corp a distributed all of the outstanding shares of corp b a wholly owned subsidiary of corp a to its stockholders in a spin-off transaction as a result plr-115824-17 of this transaction corp a disposed of the majority of its foreign operations corp a cites to the material_change in its business operations making the use of the fair_market_value_method no longer cost effective as the primary reason for the request to switch to the tax_book_value_method sec_864 of the code provides that all allocations and apportionments of interest_expense shall be made on the basis of assets rather than gross_income sec_1_861-8 through and sec_1_861-8t through 861-13t set forth the rules specific to the allocation and apportionment of interest_expense sec_1_861-9t provides that a taxpayer may elect to determine the value of its assets on the basis of either tax book_value or the fair_market_value of its assets sec_1_861-8t provides that once a taxpayer uses the fair_market_value_method the taxpayer and all related_persons must continue to use such method unless expressly authorized by the commissioner to change methods based solely on the information submitted and the representations made pursuant to sec_1_861-8 and sec_1_861-8t and sec_1_861-9t the corp a consolidated_group members may value their assets on the basis of the tax_book_value_method of asset valuation for purposes of apportioning interest_expense for all operative sections including sec_199 and sec_904 of the code for the consolidated group’s -------taxable year and future years this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffrey l parry senior counsel branch international
